DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 3/30/2022 that has been entered, wherein claims 1-2 and 4-27 are pending, claim 3 is canceled and claims 7-8,16-17 and 25-26 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
Specification
The objection to the specification is withdrawn in light of Applicants amendment of 3/30/2022.

Claim Rejections - 35 USC § 112
The rejection of claims 1-6 and 9-10 under 35 U.S.C. 112(b) is withdrawn in light of Applicant’s amendment of 3/30/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Arvin et al. (US 2016/0372430 A1) in view of Wagner (US 5,196,377) both of record.
Regarding claim 1, Arvin teaches an interconnect structure, the interconnect structure(Fig. 5) comprising: 
a conductive pillar(please see examiner annotated Fig. 5, ¶0025) electrically coupled to a conductive contact(16, ¶0011) positioned on a semiconductor die(chip, not illustrated, ¶0010), the conductive pillar(please see examiner annotated Fig. 5, ¶0025) having a distal end opposite the conductive contact(16, ¶0011); and
a trace receiver(please see examiner annotated Fig. 5) having:
a body electrically coupled to the distal end of the pillar; 
a first leg forming a first plate projecting from a first side of the body away from the distal end; 
a second leg forming a second plate projecting from a second side of the body opposite the first side and away from the distal end, wherein an upper surface of the body, an inner surface of the first plate, and an inner surface of the second plate together form a cavity configured to receive a portion of a trace(50, ¶0030) therein, wherein the cavity is open along a lateral axis parallel to the inner surfaces of the first and second plates(please see examiner annotated Fig. 5) and perpendicular to a major axis of the conductive pillar; and 
a solder material(48 in Fig. 5 appears to be a typo for 40, ¶0030) disposed in a portion of the cavity and in contact with the upper surface of the body and inner surfaces of the first and second plates(please see examiner annotated Fig. 5).

    PNG
    media_image1.png
    609
    870
    media_image1.png
    Greyscale

Arvin does not recite a semiconductor trace(50, ¶0030).

Wagner teaches an interconnect structure(Fig. 10) comprising a semiconductor trace(50, col. 7, lines 36-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arvin to include semiconductor trace, as taught by Wagner, in order to provide more effective ground planes between levels of traces, as well as between traces in the same level(col. 9, lines 34-43).

The preamble recitation of an interconnect structure for electrically coupling a semiconductor die to an elongate semiconductor trace positioned on a substrate, is an intended use of the invention and is not limiting because the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.  MPEP 2111.02
Regarding claim 2, Arvin teaches the interconnect structure of claim 1, wherein the first leg and the second leg extend at least partially along peripheral surfaces of the trace(50, ¶0030) when the semiconductor device is in an assembled position(Fig. 5).

Arvin does not recite a semiconductor trace(50, ¶0030).

Wagner teaches an interconnect structure(Fig. 10) comprising a semiconductor trace(50, col. 7, lines 36-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arvin to include semiconductor trace, as taught by Wagner, in order to provide more effective ground planes between levels of traces, as well as between traces in the same level(col. 9, lines 34-43).


Regarding claim 4, Arvin teaches the interconnect structure of claim 3, wherein the solder material(48 in Fig. 5 appears to be a typo for 40, ¶0030) has a preformed shape(¶0030) with surfaces corresponding to a distal surface of the trace(50, ¶0030) and at least one peripheral surface along a side of the trace(50, ¶0030) in an assembled position(please see examiner annotated Fig. 5).

Arvin does not recite a semiconductor trace(50, ¶0030).

Wagner teaches an interconnect structure(Fig. 10) comprising a semiconductor trace(50, col. 7, lines 36-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arvin to include semiconductor trace, as taught by Wagner, in order to provide more effective ground planes between levels of traces, as well as between traces in the same level(col. 9, lines 34-43).


Regarding claim 5, Arvin teaches the interconnect structure of claim 1, wherein the trace receiver(please see examiner annotated Fig. 5) is configured to form a gap between the trace receiver(please see examiner annotated Fig. 5) and the trace(50, ¶0030) in an assembled position such that when the solder material(48 in Fig. 5 appears to be a typo for 40, ¶0030) is heated during assembly of the semiconductor device, the solder material(48 in Fig. 5 appears to be a typo for 40, ¶0030) within the trace receiver(please see examiner annotated Fig. 5) flows(¶0028) to at least partially surround exposed surfaces of the trace(50, ¶0030).

Arvin does not recite a semiconductor trace(50, ¶0030).

Wagner teaches an interconnect structure(Fig. 10) comprising a semiconductor trace(50, col. 7, lines 36-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arvin to include semiconductor trace, as taught by Wagner, in order to provide more effective ground planes between levels of traces, as well as between traces in the same level(col. 9, lines 34-43).

Regarding claim 6, Arvin teaches the interconnect structure of claim 1, wherein the first and second plates project perpendicularly away from the body such that the cavity has three rectilinear inner surfaces(please see examiner annotated Fig. 5).

Regarding claim 9, Arvin teaches the interconnect structure of claim 1, wherein the trace(50, ¶0030) is positioned on a substrate(46) having an insulating material(14, ¶0011).

Arvin does not recite the semiconductor trace(50, ¶0030) is positioned on a semiconductor substrate(46) having an insulating material(14, ¶0011).

Wagner teaches an interconnect structure(Fig. 10) wherein a semiconductor trace(50, col. 7, lines 36-50) is positioned on a semiconductor substrate(10, col. 4, lines 47-59) having an insulating material(14, col. 4, lines 47-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arvin to so that a semiconductor trace is positioned on a semiconductor substrate having an insulating material, as taught by Wagner, in order to provide more effective ground planes between levels of traces, as well as between traces in the same level(col. 9, lines 34-43).

Regarding claim 10, Arvin teaches the interconnect structure of claim 9, but is silent in regards to the semiconductor trace(50, ¶0030) is exposed by an opening in the insulating material.

Wagner teaches an interconnect structure(Fig. 10) wherein a semiconductor trace(50, col. 7, lines 36-50) is exposed by an opening in the insulating material(14, col. 4, lines 47-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arvin so that the semiconductor trace is exposed by an opening in the insulating material, as taught by Wagner, in order to provide more effective ground planes between levels of traces, as well as between traces in the same level(col. 9, lines 34-43).

Claims 11-15 and 19-24  are rejected under 35 U.S.C. 103 as being unpatentable over Arvin et al. (US 2016/0372430 A1) in view of Kobayashi (US 2001/0040289 A1) both of record.
Regarding claim 11, Arvin teaches a semiconductor assembly(Fig. 5), comprising: 
a substrate(46) having an elongate trace(50, ¶0030) exposed at a surface of the substrate(46), the trace(50, ¶0030) having a longitudinal axis(inherent); 
a semiconductor die(chip, not illustrated, ¶0010) having a conductive contact(16, ¶0011); and 
an interconnect structure(42, 44, ¶0029) electrically coupling the trace(50, ¶0030) and the conductive contact(16, ¶0011), the interconnect structure(42, 44, ¶0029) having: 
a conductive pillar(please see examiner annotated Fig. 5, ¶0025) electrically coupled to the conductive contact(16, ¶0011); and 
a trace receiver(please see examiner annotated Fig. 5) having a body electrically coupled to a distal end of the pillar opposite the conductive contact(16, ¶0011), a first leg projecting from a first side of the body away from the distal end, and a second leg projecting from a second side opposite the first side of the body away from the distal end, wherein the body, the first leg, and the second leg together form a cavity configured to receive a portion of the trace(50, ¶0030) therein, wherein the cavity has lateral openings between the first and second legs.
Arvin does not depict a longitudinal length of the trace is greater than a length of the trace receiver in a direction along the longitudinal axis such that the trace extends through the cavity beyond the lateral openings.

Kobayashi teaches a semiconductor assembly(Fig. 1) wherein a longitudinal length of the trace(1, ¶0034) is greater than a length of the trace receiver(101) in a direction along the longitudinal axis(Z) such that the trace(1, ¶0034) extends through the cavity(10a) beyond the lateral openings(10b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arvin, so that a longitudinal length of the trace is greater than a length of the trace receiver in a direction along the longitudinal axis such that the trace extends through the cavity beyond the lateral openings, as taught by Kobayashi, in order to prevent a short-circuit between inner traces or bump electrodes, which is caused during a bonding(¶0043).

    PNG
    media_image2.png
    500
    554
    media_image2.png
    Greyscale


Regarding claim 12, Arvin teaches the semiconductor assembly of claim 11, wherein the first leg and the second leg of the trace receiver(please see examiner annotated Fig. 5) extend at least partially along peripheral surfaces of the trace(50, ¶0030).

Regarding claim 13, Arvin teaches the semiconductor assembly of claim 11, wherein the trace receiver(please see examiner annotated Fig. 5) is electrically coupled to the trace(50, ¶0030) with a solder material(48 in Fig. 5 appears to be a typo for 40, ¶0030) disposed between the trace receiver(please see examiner annotated Fig. 5) and the trace(50, ¶0030).

Regarding claim 14, Arvin teaches the semiconductor assembly of claim 13, wherein the solder material(48 in Fig. 5 appears to be a typo for 40, ¶0030) contacts a distal surface of the trace(50, ¶0030) and at least one peripheral surface along a side of the trace(50, ¶0030).

Regarding claim 15, Arvin teaches the semiconductor assembly of claim 11, wherein the first and second legs form plates that project perpendicularly away from the body such that the cavity has three rectilinear inner surfaces(please see examiner annotated Fig. 5).

Regarding claim 19, Arvin teaches a semiconductor assembly, comprising: 
a substrate(46) having an elongate first trace(50 within 42, ¶0030) having a first longitudinal axis(inherent) and an elongate second trace(50 within in 44, ¶0030) having a second longitudinal axis(inherent) exposed at a surface of the substrate(46); 
a semiconductor die(chip, not illustrated, ¶0010) having a first conductive contact(16, ¶0011) and a second conductive contact(16, ¶0011); 
a first interconnect structure(42, ¶0029) electrically coupling the first trace(50 within 42, ¶0030) and the first conductive contact(16, ¶0011); and 
a second interconnect structure(44, ¶0029) electrically coupling the second trace(50 within in 44, ¶0030) and the second conductive contact(16, ¶0011), 
wherein each of the first and second interconnect structures(42, 44,  ¶0029) have: 
a conductive pillar(please see examiner annotated Fig. 5, ¶0025) electrically coupled to a corresponding conductive contact(16, ¶0011); and 
a trace receiver(please see examiner annotated Fig. 5) having a body electrically coupled to a distal end of the pillar opposite the conductive contact(16, ¶0011), a first leg projecting from a first side of the body away from the distal end, and a second leg projecting from a second side of the body opposite the first side away from the distal end, wherein the body, the first leg, and the second leg together form a cavity configured to receive a portion of a corresponding trace(50, ¶0030) therein, 
wherein the first leg of the first interconnect structure(42, ¶0029) is positioned between opposing peripheral surfaces of the first and second traces(50, ¶0030) such that a solder material(48 in Fig. 5 appears to be a typo for 40, ¶0030) disposed in the trace receiver(please see examiner annotated Fig. 5) of the first interconnect structure(42, ¶0029), wherein the cavity has lateral openings between the first and second legs.

With respect to “a solder material(48 in Fig. 5 appears to be a typo for 40, ¶0030) disposed in the trace receiver(please see examiner annotated Fig. 5) of the first interconnect structure(42, ¶0029) cannot form an electrical bridge to the second trace(50 within in 44, ¶0030)”, Arvin discloses solder material(48 in Fig. 5 appears to be a typo for 40, ¶0030) disposed in the trace receiver(please see examiner annotated Fig. 5) of the first interconnect structure(42, ¶0029) of the instant application. Therefore, the first interconnect structure must prevent the solder material from forming an electrical bridge to the second trace. See MPEP 2112.01 (II). 

Arvin does not depict a longitudinal length of the first trace(50 within 42, ¶0030) is greater than a length of the trace receiver(please see examiner annotated Fig. 5) of the first interconnect structure(42, ¶0029) in a direction along the first longitudinal axis(inherent) such that the first trace extends through the cavity of the first interconnect structure(42, ¶0029) beyond the lateral openings.

Kobayashi teaches a semiconductor assembly(Fig. 1) wherein a longitudinal length of the first trace(1, ¶0034) is greater than a length of the trace receiver(101) of the first interconnect structure(100, ¶0043) in a direction along the longitudinal axis(Z) such that the first trace(1, ¶0034) extends through the cavity(10a) of the first interconnect structure(100, ¶0043) beyond(please see examiner annotated Fig. 1) the lateral openings(10b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arvin, so a longitudinal length of the first trace is greater than a length of the trace receiver of the first interconnect structure in a direction along the first longitudinal axis such that the first trace extends through the cavity of the first interconnect structure beyond the lateral openings, as taught by Kobayashi, in order to prevent a short-circuit between inner traces or bump electrodes, which is caused during a bonding(¶0043).

Regarding claim 20, Arvin teaches the semiconductor assembly of claim 19, wherein the second leg of the second interconnect structure(44, ¶0029) is positioned between the first leg of the first interconnect structure(42, ¶0029) and the peripheral surface of the second trace(50 within in 44, ¶0030).

Regarding claim 21, Arvin teaches the semiconductor assembly of claim 19, wherein the first leg and the second leg of the first interconnect structure(42, ¶0029) extend at least partially along peripheral surfaces of the first trace(50 within 42, ¶0030).

Regarding claim 22, Arvin teaches the semiconductor assembly of claim 19, wherein: 
the first interconnect structure(42, ¶0029) is electrically coupled to the first trace(50 within 42, ¶0030) by the solder material(48 in Fig. 5 appears to be a typo for 40, ¶0030) disposed between the trace receiver(please see examiner annotated Fig. 5) of the first interconnect structure(42, ¶0029) and the first trace(50 within 42, ¶0030), and 
the second interconnect structure(44, ¶0029) is electrically coupled to the second trace(50 within in 44, ¶0030) by the solder material(48 in Fig. 5 appears to be a typo for 40, ¶0030) disposed between the trace receiver(please see examiner annotated Fig. 5) of the second interconnect structure(44, ¶0029) and the second trace(50 within in 44, ¶0030).

Regarding claim 23, Arvin teaches the semiconductor assembly of claim 22, wherein the solder material(48 in Fig. 5 appears to be a typo for 40, ¶0030) contacts distal surfaces of the first and second traces(50, ¶0030) and at least one peripheral surface along a side of each of the first and second traces(50, ¶0030).

Regarding claim 24, Arvin teaches the semiconductor assembly of claim 19, wherein the first and second legs of each of the first and second interconnect structures(42, 44, ¶0029) form plates that project perpendicularly away from the body such that the cavities of the first and second interconnect structures(42, 44, ¶0029) have three rectilinear inner surfaces(please see examiner annotated Fig. 5).

Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Arvin et al. (US 2016/0372430 A1) of record and Kobayashi (US 2001/0040289 A1) as applied to claims 11 and 19, above further in view of Hsu et al. (US 2011/0049703 A1).
Regarding claim 18, Arvin, in view of Kobayashi,  teaches the semiconductor assembly of claim 11, but is silent in regards to the trace(50, ¶0030) is exposed by an opening in an insulating material(14, ¶0011) on the substrate(46).

Hsu teaches a semiconductor assembly(Fig. 5), wherein the trace(32, ¶0020) is exposed by an opening in an insulating material(50, ¶0020) on the substrate(40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arvin, so that the trace is exposed by an opening in an insulating material on the substrate, as taught by Hsu, in order so that the gap between the chip and the substrate is enlarged, thus preventing the risk of configuring voids when filling the cladding material(¶0020).

Regarding claim 27, Arvin, in view of Kobayashi,  teaches the semiconductor assembly of claim 19, but is silent in regards to the first and second traces(50, ¶0030) are exposed by an opening in an insulating material(14, ¶0011) on the substrate(46).

Hsu teaches a semiconductor assembly(Fig. 5), wherein the first and second traces(32, ¶0020) are exposed by an opening in an insulating material(50, ¶0020) on the substrate(40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arvin, so that the first and second traces are exposed by an opening in an insulating material on the substrate, as taught by Hsu, in order so that the gap between the chip and the substrate is enlarged, thus preventing the risk of configuring voids when filling the cladding material(¶0020).

Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicants argue Arvin fails to disclose or suggest a trace receiver having a cavity that is open along a lateral axis parallel to the inner surfaces of the first and second plates and perpendicular to a major axis of the conductive pillar such that a trace having a greater length than the trace receiver can be received within the trace receiver and extend through the cavity beyond the lateral openings. 

The examiner respectfully submits that  Arvin does disclose “a trace receiver(please see examiner annotated Fig. 5) having a cavity that is open along a lateral axis parallel to the inner surfaces of the first and second plates(please see examiner annotated Fig. 5) and perpendicular to a major axis of the conductive pillar(please see examiner annotated Fig. 5). The limitation of “a trace having a greater length than the trace receiver can be received within the trace receiver and extend through the cavity beyond the lateral openings” is not recited in claim 1.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a trace having a greater length than the trace receiver can be received within the trace receiver and extend through the cavity beyond the lateral openings”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants argue further, Arvin further fails to disclose or suggest how sidewall growth on top of each pillar can be prevented on the sides that would include such lateral openings. Instead, the configuration of Arvin results in a "cup" shape on top of each pillar that is not configured to receive an elongate trace therein.

The examiner respectfully submits that Arvin states recess 36 is configured to receive trace 50(¶0030).  In response to applicant's argument that Arvin fails to disclose or suggest how sidewall growth on top of each pillar can be prevented on the sides that would include such lateral openings, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 11, Applicants argue Arvin fails to disclose or suggest a trace receiver having a cavity with lateral openings between the first and second legs such that a trace having a greater length than the trace receiver can be received within the trace receiver and extend through the cavity beyond the lateral openings, as in the semiconductor assembly of claim 11.

The examiner respectfully submits that Arvin does disclose “a trace receiver(please see examiner annotated Fig. 5) wherein the cavity has lateral openings between the first and second legs (please see examiner annotated Fig. 5). Kobayashi, not Arvin is relied on to teach a trace having a greater length than the trace receiver can be received within the trace receiver and extend through the cavity beyond the lateral openings. 

Applicants argue further, Arvin further fails to disclose or suggest how sidewall growth on top of each pillar can be prevented on the sides that would include such lateral openings. Instead, the configuration of Arvin results in a "cup" shape on top of each pillar that is not configured to receive an elongate trace therein.

The examiner respectfully submits that Arvin states recess 36 is configured to receive trace 50(¶0030).  In response to applicant's argument that Arvin fails to disclose or suggest how sidewall growth on top of each pillar can be prevented on the sides that would include such lateral openings, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicants argue Kobayashi fails to cure the deficiencies of Arvin. Claim 11 recites a substrate having an elongate trace exposed at a surface of the substrate. The lead in Kobayashi is a wire that can be placed in the protrusion 101 for an electrical connection, but Kobayashi is silent as to a substrate having an elongate trace exposed at a surface of the substrate, where a longitudinal length of the trace is greater than a length of the trace receiver in a direction along the longitudinal axis such that the trace extends through the cavity beyond the lateral openings. Accordingly, for at least the foregoing reasons, Arvin and Kobayashi fail to disclose or suggest all of the features of claim 11.

The examiner respectfully submits that Arvin, not Kobayashi is relied on to teach “a substrate(46) having an elongate trace(50, ¶0030) exposed at a surface of the substrate(46), the trace(50, ¶0030) having a longitudinal axis(inherent)”.  Further Kobayashi teaches “a longitudinal length of the trace(1, ¶0034) is greater than a length of the trace receiver(101) in a direction along the longitudinal axis(Z) such that the trace(1, ¶0034) extends through the cavity(10a) beyond the lateral openings(10b)”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant is encouraged to further propose claim limitations that define the relationship between the first and second plates and the substrate to better clarify structural differences between the instant application and the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/          Examiner, Art Unit 2892